 

Exhibit 10.2

 



Amendment to Purchase Agreement


ACQUSITION OF DYNAMAC’S PROPRIETARY LINE OF

RF AND MICROWAVE TEST & MEASUREMENT PRODUCTS



  

This Amendment to Purchase Agreement (this “Amendment”) is entered into as of
November 2, 2016 by and among Microphase Instruments, LLC, a Delaware limited
liability company with offices at 100 Trap Falls Road Extension, Suite 400,
Shelton, CT 06484 (the “Purchaser”), Dynamac, Inc., an Illinois corporation with
offices at 1229 Capitol Drive, Addison, IL 60101(the “Seller”) and Microphase
Corporation, a Connecticut corporation with offices at 100 Trap Falls Road
Extension, Suite 400, Shelton, CT 06484 (“Parent”). The Purchaser, the Seller
and Parent are also each hereinafter referred to individually as “a Party” and
together as “the Parties”.

 

RECITALS

 

WHEREAS, the Purchaser and the Seller entered into that certain purchase
agreement dated as of January 21, 2016, pursuant to which the Purchaser agreed
to purchase and the Seller agreed to sell, for good and valuable consideration,
Dynamac’s entire line of proprietary radio frequency (“RF”) and microwave test
and measurement products, all associated accessories, all housings, cases and
packaging designs and materials and all intellectual property rights (the
“Original Agreement”);

 

WHEREAS, Purchaser is a subsidiary of Parent;

 

WHEREAS, the Parties desire to amend the Original Agreement to revise the terms
of the Purchaser’s payment to Seller, among other things;

 

WHEREAS, the Parties desire that, as of the date hereof, each and every other
agreement or understanding, oral or written, between the Parties relating to the
purchase, acquisition, strategic partnership, or joint venture involving test &
measurement products of the Seller is hereby amended and superseded with this
Agreement.

  

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereby agree as follows:

 

1.Closing Date. The Closing of the transaction contemplated in this Agreement
(the “Closing”) is to take place contemporaneously with the first to occur of
(i) delivery of the Offering Payment (defined below) or (ii) the final
Installment Payment (defined below).

 

2.Amendments. The Original Agreement shall be amended as follows:

 

a.References to this “Agreement” shall mean the Original Agreement as amended by
this Amendment.

 



 

 

 

b.Section 1(a) of the Original Agreement shall be modified as follows:

 

“Subject to the terms and conditions set forth herein, after payment in full of
all amounts due to the Seller under this Agreement, the Seller shall sell,
assign, transfer, convey and deliver to the Purchaser, and the Purchaser shall
purchase from the Seller, free and clear of any Encumbrances, all of the
Seller’s right, title and interest in, to and under the Assets as defined in
this Agreement. The Seller shall not transfer or assign to the Purchaser, and
the Purchaser shall not accept, any liabilities and obligations arising from or
relating to Assets and all such obligations and liabilities shall remain with
the Seller.”

 

c.A Section 1(e) shall be added with the following:

 

“Payment in the amount of $559,000 shall be due and payable on November 22,
2016, in satisfaction of the $550,000 payment originally due on August 22, 2016,
together with a total of $9,000 in late fees.”

 

d.A Section 1(f) shall be added with the following:

 

“As additional consideration for the Seller’s agreement to further extend the
payment due on August 22, 2016 until November 22, 2016, Parent will issue to the
Seller 300,000 shares of restricted common stock of Parent within 5 days from
the execution of this Agreement. Such stock will be issued in the form of six
certificates for 50,000 shares each.”

 

e.Section 1(d) shall be amended by deleting “$2,000,000” and replacing it with
“$1,500,000.”

 

f.Section 1(d)(i) shall be deleted in its entirety and replaced with the
following:

 

“The remaining balance due of $1,500,000 shall be due and payable to the Seller
within 10 days of the closing of an initial public offering (“IPO”) of common
stock of Parent (the “Offering Payment”). If the IPO is delayed or does not
close, Parent shall continue to make the payments according to the payment
schedule outlined in Section 1(d)(ii) below.”

 

g.Section 1(d)(ii) shall be amended by deleting:

$550,000 August 22, 2016

 

h.Section 3(a) shall be deleted in its entirety and replaced with the following:

“If the Purchaser fails to make payments as set forth in this agreement, the
Purchaser shall be considered in continued default (“Continued Default”).

 

i.Section 3(b) shall be deleted and replaced with the following:

 



 

 

 

“Upon a Continued Default, the Seller in order to protect its interests, shall
provide a written “Foreclosure Notice” to the Purchaser.

 

j.Section 3(e) shall be deleted in its entirety.

 

k.Section 5(a) shall be deleted in its entirety and replaced with the following:

 

“The Closing of the transaction contemplated in this Agreement (the “Closing”)
is to take place contemporaneously with the first to occur of delivery of the
Offering Payment or the final installment payment due and payable pursuant to
Section 1(d)(i) hereof.”

 

l.Section 5(b) shall be deleted in its entirety.

 

3.Further Assurances. Following the execution and delivery hereof, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Amendment.

 

4.Governing Law; Jurisdiction. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Connecticut without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Connecticut or any other jurisdiction). Any legal proceeding arising out of
or based upon this Agreement shall be instituted in the federal courts or the
courts of the state of Connecticut in each case located in Fairfield County, and
each party irrevocably submits to the exclusive jurisdiction of such courts in
any such proceeding.

 

5.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original copy and all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
the parties shall not have signed the same counterpart.

 



 

 

 

IN WITNESS WHEREOF, each of the undersigned hereby (a) executes this Agreement;
(b) confirms its agreement with the provisions and covenants herein provided;
and (c) agrees to be bound by this Agreement. 

 

SELLER   PURCHASER             DYNAMAC, INC.   MICROPHASE INSTRUMENTS, LLC      
        By: /s/ Kent Higgins   By: /s/ Michael Ghadaksaz               Name:
Kent Higgins   Name: Michael Ghadaksaz   Title: President   Title: Manager      
        PARENT                 MICROPHASE CORPORATION.                          
    By: /s/ Necdet Ergul                     Name:  Necdet Ergul         Title:
Chief Executive Officer        

 



 

